 

 

‘ nanan peer
Case 1:18-cv-10836- PCG Dosuttient “V4. Bled C6/2e/19 pang 17
wae “ CS sows \ |
UNITED STATES DISTR& UBS » OMEN
SOUTHERN DISTRICT OF NEN Hoey 2onice®
Martin S. Gottesfeld, sro, se,\'

= <<. g poe
Plaintiff oc! aw pot RR6LR a AN 9: 24

  
  
    
   
     
    

 

gh
- against - pe Gl ”
Hugh J. Hurwitz, et. abe jose a

MOTION FOR EXTENSION of TIME 20. ELE" WOTTON FOR RECONSIDERATION
> Rasa gna a

OF D.E. 66 |
Plaintiff Martin S. Gottesfeld (herein "plaintiff"), acting pep

 

 

 

 

se,

motion for reconsideration of its order at docket entry (D.E.) 66 in) the

|

instant case. In support of the plaintiff's motion for an extension)

 

defendants' motion until August 31st, 2019 (please see D.E. 62 at 2).
(|
Court then denied an open-ended extension of time due to peculiar

circumstances that worried the plaintiff (please see D.E. 64 at 1).
plaintiff then filed (pursuant to Houston v. Lack, 487 U.S. 266 (1988) on

Monday, August Sth, 2019, a subsequent motion for an extension of tine in
- Page i of 3 -

 

{
'
|
Al
an
|
bod
an
    

bearing
U.S. Postal Service (USPS) tracking number 9114 9023 0722 4293 0876 8. The

plaintiff is unaware of any action the Court may have taken on his At
|

gust Sth
= (14)
days after the filing deadline for his opposition to the defendants’ motion by
which to file his motion for reconsideration. |
In any circumstance, the plaintiff also moves The Court to grant him
equitable tolling due to the delays beyond his control that preventéd notice
of D.E. 66 from reaching him for fourteen (14) days. Should the Court deny the
instant motion, the plaintiff requests that it allow him to file hig motion
for reconsideration within fourteen (14) days of the date upon which he is
notified of the Court's denial. 2
Respectfully mailed on Monday, August 19th, 2019, in accordance with °
Houston v. Lack, 487 U.S. 266 (1988) (and therefore filed thereupon) in an
envelope with sufficient pre-paid first-class U.S. postage affixed and bearing

USPS tracking number. 9114 9023 0722 4293 0883 05, handed to Ms. pee of

 

 

the FCI Terre Haute CMU unit team while acting in her official capacity as an

agent of the defendants,

 

Martin-Sv Gottesfeld, pro se
Reg. No.: 12982-104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

- Page 2 of 3 -

 

 
 

Case 1:18-cv-10836-PGG Document 74 Filed 08/28/19 Page 3 of 7

CERTIFICATE OF SERVICE |

I, Martin S. Gottesfeld, hereby certify that on Monday, August 19 h,
2019, I mailed a’ copy of the foregoing document to counsel for the def ndants
by handing said copy in an envelope with sufficient pre-paid fest-cha s U.S.
postage affixed to Ms. J. Wheeler for delivery to the U.S. Postal Service in

her official capacity as a member of the FCI Terre Haute CMU unit team and an

 

agent for the defendants (in accordance with Houston v..Lack, 487 U.3. 266

(1988)),

 

Martin S. Gottesfeld, pro se

- Page 3 of 3 -

 

 
 

Extra ;

 
  
 
   
 
   
  
   
  
 
 
  
 
   
 
 
 
 
  
 
  
      
 

Case 1:18-cv-10836-PGG Document 74 Filed 08/28/19 Page 4 of

Affidavit of Martin S. Gottesfeld:

 

I, Martin S. Gottesfeld, hereby affirm that the following is ti
accurate to the best of my knowledge, information, and belief on oh

to 28 U. S. C. §1746:

1. My name is Martin S. Gottesfeld and I am the sole plaintift|
case of 18-cv-10836-PGG pending in U.S. District Court for The Southern
District of New Yor erein "the case"). |

2. Today, Monday, August 19th, 2019, I received for the first t
Court's order of docket entry (D.E. °) 66 in the case, dated Monday, A
2019. I had never before seen the order and I did not previously kno
existed.

e the
gust 5th,
that it

3. The envelope bearing the order was postmarked Wednesday, august 7th,
2019.

4. When the envelope bearing the order was given to me today by.
team here at the Federal Correctional Institution Terre Haute commurti
management unit (CMU), i.e. by agents of the defendants in the case, |it had
been marked as received at the mailroom a week ago on Monday , August

FCI Terre Haute CMU:since Monday , April ist, 2019, that he is drawing
correct factual conclusion from the marking on the envelope.

5. Such delays have been typical despite Federal Bureau of Prisot
policies requiring the agents of the defendants to deliver court filit
to and from the U.S. Postal Service as expeditiously as possible. |

6. I believe that my future motion to reconsider D.E. 66 and my’
opposition to the defendants’ motion to dismiss share common questions of law
and fact, and that it is in the interest of judicial economy that the
first consider my opposition to the defendants’ motion before it reco
D.E. 66. Further, moving to reconsider prior to the filing of my pppli ts
the defendants' motion to dismiss would add additional delay to the fili
the latter.

 

 

7. I have affixed sufficient pre-paid: first-class U.S. postage t
envelope bearing my MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR |
RECONSIDERATION OF D.E. 66 to the Court and such is ready to be nal today ,
Monday, August 19th, 2019. I, however, can do nothing further to mail |the

aforementioned motion to the Court until tomorrow, Tuesday, August 20t
due to the mail procedures here in: the FCI Terre Haute CMU. In accordal
Houston v. Lack, 487 U.S. 266 (1988), I am dating my filings today,
August 19th, 20195, for mailing to the Court for posting on the docket jf the
case.

I declare (or certify, verify, or state) under penalty of perju ,
the foregoing is true and correct. Executed on Monday, August 19th, O19.

VWE— I

Martin S. Gottesfeld

- Page 1 of 1 -
 

Case 1:18-cv-10836-PGG Document 74 Filed 08/28/19 Page 5 of 7

Es 2.

 

 

    
      

CLERK
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THE DANIEL PATRICK MOYNIHAN UNITED STATES COURTHOUSE
500 PEARL STREET - NEW YORK, NY 10007-1312

OFFICIAL BUSINESS

are,
KET SERVICES
peck Martin S Gottesfeld
ID No. 12982-104
FCI Terre Haute

CONFIDENTIAL weno oe

LEGAL MAIL

 

 

 

 
uu

 

Document

 

 

ce

VBE

Natt
f Si

 

 

 

 

 

 

*FOeceyn

 

 

        
 

 

 
 

 

ee -
SLES, : moe
i

     

       
4 be o; =
Os Case 1:18-cv-10836-PGG Document 74 Filed 08/28/19 Page 70
tional Institution
M 47808

a ; iar aa at

| ea co 12RR2- 104 <2

| u 2 Chet Cour
é Pee fie Chere
ew TORK A oo?
F eaten Aated

Pear
wis. | iol srEC _v. Leck aay if |

 
